

114 S1491 IS: Community Lender Regulatory Relief and Consumer Protection Act of 2015
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1491IN THE SENATE OF THE UNITED STATESJune 3, 2015Mr. Brown (for himself, Mr. Reed, Mr. Schumer, Mr. Menendez, Mr. Tester, Mr. Warner, Mr. Merkley, Ms. Warren, Ms. Heitkamp, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide sensible relief to community financial institutions, to protect consumers, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Community Lender Regulatory Relief and Consumer Protection Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Helping community lendersSec. 101. Community bank and credit union portfolio lending.Sec. 102. Exception to annual written privacy notice requirement under the Gramm-Leach-Bliley Act.Sec. 103. Expansion of threshold for 18-month on-site examination cycle.Sec. 104. Privately insured credit unions authorized to become members of a Federal home loan bank.Sec. 105. Registration threshold for savings and loan holding companies.Sec. 106. Transitional license authority.TITLE II—Protecting consumersSec. 201. Protecting servicemembers.Sec. 202. Restoration of the Protecting Tenants at Foreclosure Act of 2009.Sec. 203. Confidentiality of information shared between State and Federal financial services regulators. IHelping community lenders 101.Community bank and credit union portfolio lendingSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended by adding at the end the following:
				
					(F)Safe Harbor
 (i)In generalIn this section— (I)the term qualified mortgage, as defined in subparagraph (A), includes any residential mortgage loan—
 (aa)that is originated by a covered institution and continuously retained in portfolio by the covered institution;
 (bb)that, except as provided in subparagraph (E), fully amortizes over a term of not longer than 30 years;
 (cc)that complies with— (AA)the requirements of clauses (i), (ii), (iii), (iv), (v), and (vii) of subparagraph (A); and
 (BB)any requirements consistent with the purposes described in paragraph (3)(B)(i);
 (dd)for which the covered institution, at or before consummation of the residential mortgage loan, takes into account and verifies the monthly debt and income of the consumer; and
 (ee)that is not considered a high-cost mortgage; and (II)a residential mortgage loan that meets the requirements of subclause (I) shall be deemed to meet the requirements of subsection (a) until the residential mortgage loan no longer meets the requirements of subclause (I).
 (ii)DefinitionIn this subparagraph, the term covered institution means— (I)an insured depository institution or insured credit union that—
 (aa)at the time of origination of the residential mortgage loan, together with its affiliates, has less than $2,000,000,000 in total consolidated assets; and
 (bb)during the calendar year preceding the time of origination of the residential mortgage loan, originated not more than 2,000 residential mortgage loans that were—
 (AA)sold, assigned, or otherwise transferred to another person; or (BB)subject to, at the time of consummation, a commitment to be acquired by another person; or
 (II)an insured depository institution or insured credit union that, at the time of origination of the residential mortgage loan—
 (aa)together with its affiliates, has more than $2,000,000,000 and less than $10,000,000,000 in total consolidated assets;
 (bb)is not considered a specialty bank, such as a bank that offers only a narrow product line (including credit card or motor vehicle loans) to a regional or broader market;
 (cc)engages in the basic activities of lending and deposit taking as a significant percentage of total assets;
 (dd)has a limited geographic scope; and (ee)meets any other criteria as determined by the Bureau, including restrictions on the volume of residential mortgage loans—
 (AA)sold, assigned, or otherwise transferred to another person; or (BB)subject to, at the time of consummation, a commitment to be acquired by another person..
			102.Exception to
			 annual written privacy notice requirement under the Gramm-Leach-Bliley
 ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following:
				
					(f)Exception to
				annual written notice requirement
 (1)In generalA financial institution described in paragraph (2) shall not be required to provide an annual written disclosure under this section until such time as the financial institution fails to comply with subparagraph (A), (B), or (C) of paragraph (2).
 (2)Covered institutionsA financial institution described in this paragraph is a financial institution that—
 (A)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b);
 (B)has not changed its policies and practices with respect to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section; and
 (C)otherwise provides customers access to such most recent disclosure in electronic or other form permitted by regulations prescribed under section 504..
 103.Expansion of threshold for 18-month on-site examination cycleSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— (1)in paragraph (4)(A), by striking $500,000,000 and inserting $1,000,000,000; and
 (2)in paragraph (10), by striking $500,000,000 and inserting $1,000,000,000. 104.Privately insured credit unions authorized to become members of a Federal home loan bank (a)In generalSection 4(a) of the Federal Home Loan Bank Act (12 U.S.C. 1424(a)) is amended by adding at the end the following:
					
						(5)Certain privately insured credit unions
 (A)In generalSubject to the requirements of subparagraph (B), a credit union that lacks insurance of its member accounts under Federal law shall be treated as an insured depository institution for purposes of this Act.
 (B)Certification by appropriate State supervisorFor purposes of this paragraph, a credit union that lacks insurance of its member accounts under Federal law and that has applied for membership in a Federal home loan bank shall be treated as an insured depository institution if the following has occurred:
								(i)Determination by State supervisor of the credit union
 (I)In generalSubject to subclause (II), the appropriate supervisor of the State in which the credit union is chartered has determined that the credit union meets all the eligibility requirements under section 201(a) of the Federal Credit Union Act (12 U.S.C. 1781(a)) to apply for insurance of its member accounts as of the date of the application for membership.
 (II)Certification deemed validIn the case of any credit union to which subclause (I) applies, if the appropriate supervisor of the State in which such credit union is chartered fails to make the determination required pursuant to such subclause by the end of the 12-month period beginning on the date on which the application is submitted to the supervisor, the credit union shall be deemed to have met the requirements of subclause (I).
 (ii)Determination by State supervisor of the private deposit insurerThe licensing entity of the private deposit insurer that is insuring the member accounts of the credit union—
 (I)receives, on an annual basis, an independent actuarial opinion that the private insurer has set aside sufficient reserves for losses; and
 (II)obtains, as frequently as appropriate, but not less frequently than every 36 months, an independent actuary’s study of the capital adequacy of the private insurer.
 (iii)Submission of financial informationThe credit union or the appropriate supervisor of the State in which such credit union is chartered makes available, and continues to make available for such time as the credit union is a member of a Federal home loan bank, to the Federal Housing Finance Agency or to the Federal home loan bank all reports, records, and other information related to any examinations or inquiries performed by the supervisor concerning the financial condition of the credit union, as soon as is practicable.
 (C)Security interests of federal home loan bank not avoidableNotwithstanding any provision of State law authorizing a conservator or liquidating agent of a credit union to repudiate contracts, no such provision shall apply with respect to—
 (i)any extension of credit from any Federal home loan bank to any credit union that is a member of any such bank pursuant to this paragraph; or
 (ii)any security interest in the assets of such a credit union securing any such extension of credit. (D)Protection for certain Federal home loan bank advancesNotwithstanding any State law to the contrary, if a Bank makes an advance under section 10 to a State-chartered credit union that is not federally insured—
 (i)the Bank’s interest in any collateral securing the advance has the same priority and is afforded the same standing and rights that the security interest would have had if the advance had been made to a federally insured credit union; and
 (ii)the Bank has the same right to access such collateral that the Bank would have had if the advance had been made to a federally insured credit union..
				(b)Copies of audits of private insurers of certain depository institutions required To be provided to
 supervisory agenciesSection 43(a)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(a)(2)(A)) is amended— (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (iii)in the case of depository institutions described in subsection (e)(2)(A), the member accounts of which are insured by the private deposit insurer, which are members of a Federal home loan bank, to the Federal Housing Finance Agency, not later than 7 days after the audit is completed..
 (c)GAO ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress—
 (1)on the adequacy of insurance reserves held by a private deposit insurer that insures the member accounts of an entity described in section 43(e)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(e)(2)(A)); and
 (2)for an entity described in paragraph (1), the member accounts of which are insured by a private deposit insurer, information on the level of compliance with Federal regulations relating to the disclosure of a lack of Federal deposit insurance.
 105.Registration threshold for savings and loan holding companiesThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— (1)in section 12(g)—
 (A)in paragraph (1)(B), by inserting after is a bank the following: , a savings and loan holding company (as such term is defined in section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a(a))),; and
 (B)in paragraph (4), by inserting after case of a bank the following: , a savings and loan holding company (as such term is defined in section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a(a))),; and
 (2)in section 15(d)(1), by striking case of bank and inserting the following: case of a bank, a savings and loan holding company (as such term is defined in section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a(a))),.
 106.Transitional license authoritySection 1504 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5103) is amended— (1)in subsection (a), by inserting after as the case may be, the following: and except as provided in subsection (c),; and
 (2)by adding at the end the following:  (c)Transitional authority (1)DefinitionIn this subsection, the term covered registered loan originator means a registered loan originator who—
 (A)submits the information required under section 1505(a); and (B)during the 30-day period preceding the date of such submission, met the standard of being qualified under section 129B(b)(1)(A) of the Truth in Lending Act (15 U.S.C. 1639b(b)(1)(A)).
 (2)AuthorityNotwithstanding the requirements of subsections (b) through (e) of section 1505, a State may permit a covered registered loan originator to act as a loan originator, under the supervision of a non-depository firm that engages in loan origination in that State, for the 120-day period beginning on the date on which the covered registered loan originator submits the information required under section 1505(a).
 (3)LimitationA covered registered loan originator may not act as a loan originator under paragraph (2) after the date on which the 120-day period described in that paragraph expires..
				IIProtecting consumers
 201.Protecting servicemembersSection 1002(12) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481(12)) is amended— (1)in subparagraph (Q), by striking ; and and inserting a semicolon;
 (2)in subparagraph (R), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (S)sections 101, 107 (except with respect to bailments), 108 (except with respect to insurance), 201 (except with respect to child custody proceedings), 207, 301, 302, 303, 305, and 305A of the Servicemembers Civil Relief Act (50 U.S.C. App. 511, 517, 518, 521, 527, 531, 532, 533, 535, and 535a)..
				202.Restoration of the Protecting Tenants at Foreclosure Act of 2009
 (a)Repeal of sunset provisionSection 704 of the Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C. 5220 note; 42 U.S.C. 1437f note) is repealed.
 (b)RestorationSections 701 through 703 of such Act, the provisions of law amended or repealed by such sections, and any regulations promulgated pursuant to such sections, as were in effect on December 31, 2014, are restored and revived as if the sunset provision in section 704 had not taken effect.
 203.Confidentiality of information shared between State and Federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting or financial services before industry.